SENTENCIA
Es principio fundamental de nuestro ordenamiento constitucional el que una persona no puede ser privada de *175su propiedad sin haber tenido la oportunidad de ser oída y sin haber tenido un proceso justo.
t — 1
La situación de hechos que origina la controversia ante nos es, de forma breve, la siguiente:
Como consecuencia de un accidente automovilístico en el cual sufrió daños el policía estatal Blas Marrero Albino, éste y la sociedad legal de gananciales compuesta por él, presentó una acción por daños y perjuicios en el Tribunal Superior, Sala de Bayamón, contra el conductor del auto-móvil, Bienvenido Vázquez Egean, la Puerto Rican Cars, Inc. (dueña del vehículo y en adelante Puerto Rican Cars) y su aseguradora, Integrand Assurance Company. El empla-zamiento del conductor demandado Vázquez Egean fue in-suficiente por no cumplir con los requisitos de la Regla 4.5 de Procedimiento Civil, 32 L.P.R.A. Ap. 111.(1) Éste nunca compareció al presente pleito. Luego de una serie de inci-dentes procesales en dicho tribunal, los demandantes pre-sentaron otra reclamación de daños y perjuicios fundada en los mismos hechos ante el Tribunal de Distrito Federal en Puerto Rico. Esta última fue dirigida únicamente contra Vázquez Egean, residente del estado de Pennsylvania, por-que solamente con él existía la más perfecta diversidad de ciudadanía como fundamento jurisdiccional federal. Al re-presentante legal de la aseguradora se le hicieron llegar unas copias de la demanda y del emplazamiento mediante edictos realizado..
Finalmente, se celebró una vista en rebeldía ante un magistrado federal, ya que el demandado nunca contestó la *176demanda. El tribunal federal dictó una sentencia a favor de la parte demandante y condenó a la parte demandada a pagar la suma de $60,000, más las costas del pleito. Con posterioridad a la sentencia, los demandantes solicitaron al tribunal federal su reconsideración y dicho tribunal, a base de la prueba presentada en el juicio, aumentó la can-tidad concedida a la parte demandante a $90,000.
Los demandantes solicitaron, entonces, ante el Tribunal Superior de Puerto Rico que éste dictara una sentencia sumaria en el pleito pendiente por razón de existir cosa juzgada entre dicha acción y la que se había ventilado en el Tribunal de Distrito Federal. Alegaron que la identidad de partes existía en virtud del Art. 5 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751, y de los Arts. 20.010 y 20.030 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sees. 2001 y 2003. El tribunal de instancia acogió tal planteamiento y dictó una sentencia sumaria, condenó a Puerto Rican Cars y a su aseguradora a pagar solidaria-mente la cantidad de $90,000. De dicha sentencia acuden los recurrentes ante nos. Expedimos el auto de revisión solicitado.
HH HH
Es indudable que para que pueda invocarse la doctrina de cosa juzgada se requiere que la sentencia que se desee oponer sea válida. Tartak v. Tribl. de Distrito, 74 D.P.R. 862 (1953); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); P.R.T.C. v. Unión Indep. Emp. Telefónicos, 131 D.P.R. 171 (1993). “Una sentencia es nula colateralmente cuando la corte que la dicta actúa sin jurisdicción. En tal caso la sen-tencia nada significa en cuanto a los hechos que se preten-dieron litigar y en consecuencia no opera como cosa juz-gada (res judicata).” Tartak v. Tribl. de Distrito, supra, pág. 870. El examen minucioso de los autos del tribunal de ins-tancia y del recurso de revisión presentado ante nos reve-*177lan que la sentencia dictada en rebeldía por el Tribunal de Distrito Federal es nula por cuanto dicho foro no adquirió jurisdicción sobre el Sr. Bienvenido Vázquez Egean, único demandado en ese pleito. El aviso de emplazamiento me-diante edicto publicado por El Vocero de Puerto Rico en la edición de 4 de enero de 1991 resulta fatalmente defec-tuoso tanto bajo la Regla 4 de Procedimiento Civil federal, 28 U.S.C., como bajo la Regla 4.5 de nuestro cuerpo procesal civil, 32 L.P.R.A. Ap. III.(2) El edicto se publicó de la forma siguiente:
“UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO Rico Conjugal Partnership (Sociedad de Bienes Gananciales) composed of BLAS MARRERO ALBINO AND HIS WIFE SONIA PADILLA GONZALEZ, Plaintiffs vs. BIENVENIDO VAZQUEZ EGEAN, Respondent Civil Núm. 90-2215 (G.G.) Re: Civil Action (Trial by jury) SERVICE OF SUMMONS BY EDICT The present is a civil action filed by plaintiffs, Bias Marrero Albino, Sonia Padilla González and the Conjugal Partnership composed by both alleging damages suffered by co-plaintiff, Bias Marrero Albino, on July 10, 1987 due to defendant, Bienvenido Vázquez Egean’s negligence while driving a motor vehicle at Road Number 22, Kilometer 6.0, Cataño, Puerto Rico. Plaintiffs are requesting $600,000.00 in damages and mental anguish, plus $150,000.00 in punitive damages and attorney’s fees. Plaintiffs are represented by counsel José M. Casanova, P.O. Box 3481, Guaynabo, Puerto Rico 00651. Te. 781-9763. in San Juan, Puerto Rico this 12 day of December, 1990. José M. Morales, Clerk of the Court, Acting, José A. Le-brón Albino, Deputy Clerk, (ED-13.464).”
No consta en dicho edicto el término dentro del cual el señor Vázquez Egean debía contestar la demanda. Tam-poco se incluyó la advertencia a los efectos de que si no contestaba la demanda se le anotaría la rebeldía y se dic-taría la correspondiente sentencia, concediendo así el re-*178medio solicitado sin más citarle ni oírle. La omisión de dichos apercibimientos viola los requisitos que sobre el contenido del emplazamiento enumeran nuestras Reglas 4.2 y 4.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III(3) y la Regla 4(b) de Procedimiento Civil federal.(4) El ordena-miento federal vigente dispone que cuando en un pleito federal sé emplazó usando las reglas estatales, no habrá jurisdicción si no se cumple con ellas. Véanse: Federal Deposit Ins. Corp. v. Schaffer, 731 F.2d 1134, 1135-1136 (4to Cir. 1984); New York State Nat. Org. for Women v. Terry, 961 F.2d 390, 400 (2do Cir. 1992); Recreational Properties v. Southwest Mortg. Service, 804 F.2d 311, 314-315 (5to Cir. 1986); National Trust for Historie Pres. v. 1750 K Inv., 100 F.R.D. 483, 485-486 (1984), confirmado, 755 F.2d 929 (4to Cir. 1985); Broughton v. Chrysler Corp., 144 F.R.D. 23 (1992).
Como se sabe, los requisitos para el emplazamiento son de estricto cumplimiento. Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986). En vista de las limitaciones que im-pone el debido procedimiento de ley en cuanto a la manera en que se ejecuta el emplazamiento cuando no se cumple *179rigurosamente con los requisitos del mismo, el tribunal no adquiere jurisdicción. Rodríguez v. Nasrallah, supra, pág. 99; Véase 4 Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 1074 (1987).
Cuando, como en el presente caso, el emplazamiento se efectúa mediante la publicación de edictos, el cumpli-miento riguroso, fiel y preciso de los requisitos que impo-nen las reglas se hace más necesario. Ello es así, pues el emplazamiento mediante edicto permite a un demandante obtener una sentencia a su favor sin nada más que una notificación mediante publicación que, dicho sea de paso, probablemente pasará desapercibida. De no cumplir con lo dispuesto en la regla que permite el emplazamiento me-diante edicto, la sentencia dictada es nula por haber ac-tuado el tribunal sin jurisdicción sobre la persona del demandado. Ortiz v. The Crescent Trading Co., 69 D.P.R. 501, 504 y 505 (1949).
Lo mismo ha dicho el Tribunal de Apelaciones de Esta-dos Unidos para el Primer Circuito al considerar el proceso de emplazamiento mediante edicto al amparo de nuestra Regla 4.5, supra, utilizado en un pleito presentado en el Tribunal de Distrito Federal para el Distrito de Puerto Rico. Senior Loiza Corp. v. Vento Development Corp., 760 F.2d 20, 24 (1er Cir. 1985).
En vista de que la sentencia dictada en rebeldía por el tribunal federal era nula porque éste no había adquirido jurisdicción sobre el único demandado en dicho foro, el tribunal de instancia no podía brindarle un efecto de cosa juzgada a dicha sentencia. Véase Márquez Estrella, Ex parte, 128 D.P.R. 243 (1991).

Se revoca la sentencia sumaria dictada por el Tribunal Superior de Puerto Rico, Sala de Bayamón, en el caso Civil Núm. CS-90-5499 el 2 de marzo de 1992 y se ordena la continuación de los trámites judiciales en forma compatible con lo aquí resuelto.

Lo pronunció y manda el Tribunal y certifica el señor *180Secretario General.
El Juez Presidente Señor Andréu Gar-cía emitió una opinión de conformidad, a la cual se unió el Juez Asociado Señor Negrón García. El Juez Asociado Se-ñor Rebollo López emitió una opinión de conformidad. La Juez Asociada Señora Naveira de Rodón emitió una opi-nión concurrente y de conformidad. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Alonso Alonso.
(.Fdo.) Francisco R. Agrait Liado Secretario General
- O -
Opinión de conformidad emitida por el
Juez Presidente Se-ñor Andréu García,
a la cual se une el Juez Asociado Señor Negrón García.
Es principio fundamental de nuestro ordenamiento constitucional que una persona no puede ser privada de su propiedad sin haber tenido la oportunidad de ser oída y sin haber tenido un proceso justo.
rH
La doctrina de cosa juzgada tiene un gran peso en nues-tro sistema de justicia ya que es realmente “la fuerza que el derecho atribuye normalmente a los resultados procesales. Esta fuerza se traduce en un necesario respeto y subordinación a lo dicho y hecho en el proceso. El pro-ceso, en virtud de la figura de la cosa juzgada, se hace inatacable, y cosa juzgada no quiere decir, en sustancia, sino inatacabilidad de lo que en el proceso se ha conseguido”. (Enfasis suprimido.) J. Guasp, Derecho Procesal Civil, 2da ed., Madrid, Inst. Estudios Políticos, 1977, T. I, pág. 566. Igualmente, reconocemos que el principio de entera fe y crédito debe permear la aplicación interjurisdic-*181cional de la cosa juzgada, atribuyendo así el carácter de finalidad e inatacabilidad a una sentencia dictada en el foro federal.
Sin embargo, este Tribunal ha reconocido en ocasiones que dicha doctrina no debe ser aplicada rígidamente en todo caso; cuando su aplicación resulte en una grave injus-ticia para una de las partes, debe ser rechazada. En Díaz Maldonado v. Lacot, 123 D.P.R. 261, 272 (1989), expresa-mos:
La aplicación interjurisdiccional de la doctrina de cosa juz-gada y su complemento, la doctrina constitucional de “entera fe y crédito”, son áreas del derecho donde no existen normas unitarias. Para determinar la norma de cosa juzgada a apli-car y cuán abarcadora debe ser su aplicación, cada caso debe ser objeto de cuidadoso análisis, tomando en consideración y ponderando, entre otros, factores tales como: el tipo de acción de que se trata; si la' sentencia previa es de un tribunal de jurisdicción limitada; el fundamento jurisdiccional que tiene dicho tribunal para entender en el asunto; el derecho sustan-tivo resuelto (i.e. si es uno federal o estatal), y el fundamento utilizado para resolver el caso (i.e. si fue procesal, sustantivo o una combinación de ambos). (Escolio omitido y énfasis en el original.)
A pesar de que los tribunales no favorecen que se cues-tione una y otra vez la eficacia y corrección de las senten-cias, la norma general de aplicación de la doctrina de cosa juzgada tiene unas reducidas excepciones, que deben ser aplicadas sólo en circunstancias muy limitadas. “Por su-puesto, a pesar de esa inquietud, lo cierto es que persisten las razones excepcionales que hacen que en contadas oca-siones la finalidad de una sentencia deba ser descartada. Una de ellas se da cuando la sentencia anterior causa una injusticia grave y manifiesta a la parte afectada. ...El de-recho requiere que exista un interés público tras la decisión de relevar a una parte de una sentencia previa manifiesta-mente injusta que de ordinario tendría efectos de cosa juzgada”. (Enfasis suplido y en el original.) Ramos González v. Félix Medina, 121 D.P.R. 312, 340 (1988). Véanse, a *182los mismos efectos: Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); Pérez v. Bauzá, 83 D.P.R. 220 (1961).
Por ello, aún en ausencia del grave defecto en el empla-zamiento del conductor demandado en el Tribunal de Dis-trito Federal, lo cual de por sí vicia de nulidad la sentencia dictada por dicho tribunal, consideraciones de justicia y equidad nos hubieran forzado a rechazar la aplicación de la doctrina de cosa juzgada al caso de autos por razón de que ello hubiera resultado en una “injusticia grave y ma-nifiesta a la parte afectada”. Ramos González v. Félix Medina, supra, pág. 340. No podemos en modo alguno avalar la conducta de una parte que, sabiendo específicamente que uno de los demandados nunca comparecería, acude al foro federal para obtener una jugosa sentencia en rebeldía y oponerla a los otros demandados en el foro local, los cua-les no fueron incluidos como parte en la acción en la cual se les condenó a pagar la mencionada suma de dinero. Claro está, el haberlos incluido como demandados en la acción federal hubiera tenido el efecto de derrotar la jurisdicción de dicho foro, ya que no hubiera existido una completa diversidad de ciudadanía como base jurisdiccional.
Más aún, los recurridos, en un claro intento por retrasar los procedimientos ante el foro local, solicitaron en dos (2) ocasiones que se suspendiera la vista pendiente sobre la cuestión de daños en dicho foro con el fin de adelantar los del tribunal federal. Este tribunal no hubiera podido con-donar tal conducta.
En vista de las anteriores conclusiones, suscribo las ex-presiones de la Juez Asociada de este Tribunal, Señora Na-veira de Rodón, en su opinión concurrente y de conformi-dad, pág. 189, al efecto de que “en aquellos casos en que se pretenda hacer valer una sentencia contra una persona que no ha sido parte en el caso, el tribunal [debe asegurarse] no sólo [que] la persona que fue parte en el caso haya sido emplazada correctamente, sino que ... ésta *183protegió los intereses de la parte ausente de manera justa y adecuada”. (Enfasis suplido.)
- O -
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
No tenemos duda alguna sobre el hecho de que la Sen-tencia que hoy emite el Tribunal en el presente caso es una correcta en derecho. En la misma se resuelve, en síntesis, que el Tribunal Superior de Puerto Rico, Sala de Bayamón, erró al dictar sentencia sumaria en el caso de autos; ello en vista del hecho de que la sentencia en que dicho foro basó su determinación sobre cosa juzgada —emitida la misma por el Tribunal de Distrito Federal para el Distrito de Puerto Rico— es nula.
Sobre el hecho de que la referida sentencia carece de eficacia jurídica, no debe haber duda. De entrada, procede que se señale que la demanda que fue radicada ante el foro federal, y que dio lugar a la sentencia en dicho foro, fue radicada ante el mismo al amparo de las disposiciones so-bre “diversidad de ciudadanía”. 28 U.S.C. see. 1332. Es de notar que en tal situación, entre otras y de acuerdo a las disposiciones de la Regla 4(e) de Procedimiento Civil federal, 28 U.S.C., los emplazamientos pueden realizarse con-forme a las disposiciones procesales pertinentes del foro, es-tatal o local. Así sucedió en cuanto a la demanda radicada, por el aquí recurrido, ante el foro federal. Esto es, en dicho pleito federal, y a petición de la propia parte demandante, se emplazó por edicto, al único deudor solidario allí deman-dado, al amparo de las disposiciones de las Reglas 4.5y 4.7 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III.
La norma imperante en la jurisdicción federal, en rela-ción a pleitos en el foro federal cuyos emplazamientos son realizados conforme a las reglas de procedimiento estata-*184les, es clara: dichos emplazamientos deben cumplir con los requisitos estatales. Véanse: Regla 4(b) de Procedimiento Civil federal, 28 U.S.C.; Fountain Valley Corp. v. Wells, 98 F.R.D. 679 (1983), confirmado en 728 F.2d 209, cert. denegado, 471 U.S. 1107 (1984); U.S. v. National Muffler Mfg., Inc., 125 F.R.D. 453 (N.D. Ohio 1989).
En vista de lo antes expuesto, cobran singular impor-tancia las disposiciones de la Regla 4.5(b)(10) de Procedi-miento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, la cual establece que en el edicto deberá hacerse constar el “[t]érmino dentro del cual la persona así emplazada deberá contestar la demanda” ... y [la] advertencia a los efectos de que si no contesta la demanda ... se le anotará la rebeldía y se le dictará sentencia concediendo el remedio solicitado sin más citarle ni oírle”. En el edicto publicado, en el pleito federal, no se cumplió con ninguno de estos dos requisitos, los cuales son de estricto cumplimiento; razón por la cual la sentencia en rebeldía que dictó el foro federal fue emi-tida sin que éste hubiera adquirido jurisdicción sobre la persona del único deudor solidario allí demandado. Véase Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986).
Por otro lado, no puede perderse de vista que las dispo-siciones constitucionales y estatutarias federales —Art. IV, Sec. 1 de la Constitución federal, L.P.R.A., Tomo 1; 28 U.S.C. see. 1738— que obligan a darle “entera fe y crédito” a las sentencias judiciales dictadas por jurisdicciones den-tro de los Estados Unidos, establecen que a dichas senten-cias se les dará, en la “segunda” jurisdicción, la validez que tengan dichas sentencias en la jurisdicción en que original-mente fueron emitidas. En consecuencia, resulta obvio que la aplicación, a los efectos de la doctrina de cosa juzgada, de una sentencia en otras jurisdicciones dentro de los Es-tados Unidos depende de que la referida sentencia haya sido válidamente emitida en la jurisdicción original. Véase 21 Fed. Proc., L. Ed., See. 51:189 (1984). Siendo ello así, no venimos obligados en Puerto Rico a concederle “entera fe y *185crédito” a una sentencia emitida en el foro federal hasta tanto nos cercioremos, a la luz de la documentación some-tida, que la referida sentencia fue emitida por un tribunal con jurisdicción para ello.(1)
En el caso ante nuestra consideración tenemos que con-sideraciones de debido proceso causan que sea nula la sen-tencia que fuera originalmente emitida por el foro federal. La nulidad que afecta dicha sentencia impide que la misma se haga valer, a los efectos de la doctrina de cosa juzgada, en nuestra jurisdicción. Véase W.V. Luneburg, The Opportunity to be Heard and the Doctrines of Preclusion: Federal Limits on State Law, 31 (Núm. 1) Vill. L. Rev. 81, 148 (1986).
Resulta, en consecuencia, totalmente innecesario em-barcarse en la consideración de otras cuestiones, o normas, para decidir el presente caso. Debe quedar claro que no tenemos, en principio, objeción alguna a la “norma” de que, de ordinario, consideraciones de justicia y equidad deben impedir que los tribunales apliquen la doctrina de cosa juz-gada en contra de un deudor solidario que no fue parte en un pleito anterior en situaciones en que los intereses de ese deudor no fueron adecuadamente representados y protegi-dos por el deudor solidario que fue demandado en dicho pleito anterior.
Ahora bien, ¿es de aplicación dicha “norma” al caso de autos'? Creemos que no. En primer lugar, no debe perderse de vista el hecho de que, como correctamente se señala en la Opinión disidente del Juez Asociado Señor Fuster Ber-lingeri, el deudor solidario aquí recurrente fue notificado de la existencia del pleito ante el foro federal, y, teniendo la oportunidad de solicitar intervención en el mismo,(2) con el objetivo de poder defender él mismo sus intereses, así no lo *186hizo. Igualmente correcto, por otro lado, resulta ser el se-ñalamiento del Juez Fuster Berlingeri a los efectos que los representantes legales de este deudor solidario, aquí recu-rrente, estuvieron presentes en la vista celebrada ante el foro federal; presencia que les permitió percatarse del he-cho de que el deudor solidario demandado, en dicho pleito, estaba “en rebeldía”, razón por la cual resultaba obvio para dichos abogados que los intereses de su representado no iban a ser adecuadamente protegidos en dicho procedimiento.(3) Ante estas dos circunstancias, resulta inescapable la conclusión a los efectos de que la alegada “indefensión” de los intereses del deudor solidario, aquí re-currente, se debió, en buena medida, a su propia voluntad y “estrategia forense”, por la cual definitivamente puede, y debe, ser responsabilizado.
En conclusión: habiendo sido dictada la sentencia, que se pretende oponer como cosa juzgada, por el foro federal sin jurisdicción sobre la persona del demandado, la misma es nula. En consecuencia, resulta improcedente utilizar dicha sentencia en nuestra jurisdicción a los fines de la de-fensa de cosa juzgada y, en segundo término, resulta com-pletamente superflua la utilización de cualquier otro fundamento, o norma, en la correcta solución del presente caso. Procede, por consiguiente, la revocación de la senten-cia sumaria que dictara el Tribunal Superior de Puerto Rico, Sala de Bayamón, en el caso de autos.
*187- O -

 En vista de que el texto en español del emplazamiento mediante edicto en el foro estatal, en lo que aquí concierne, es idéntico al edicto que se utilizó en inglés en la corte federal, la insuficiencia del primero se funda en las mismas razones por las cuales sostenemos más adelante que el segundo es también fatalmente defectuoso. Véase Parte II, págs. 4^5.


 El cuerpo procesal civil federal permite que se emplace al amparo de ley o regla del estado en que está sita la corte federal a una persona que se encontrase fuera del estado o que no puede ser localizada. Regla 4(e) de Procedimiento Civil federal, 28 U.S.C. Por su parte, la Regla 4(b), 28 U.S.C., dispone que cuando se utiliza el mecanismo provisto por el ordenamiento estatal, el emplazamiento tiene que cumplir con los requisitos de la ley o regla local.


 La Regla 4.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, en lo per-tinente, que en el emplazamiento se
"... hará constar el nombre, dirección y teléfono del abogado del demandante, si lo hubiere, o en su defecto la dirección del demandante, y el plazo dentro del cual estas reglas exigen que comparezca el demandado, apercibiéndole que de así no ha-cerlo podrá dictarse sentencia en rebeldía en su contra concediendo el remedio solici-tado en la demanda.” (Énfasis suplido.)
La Regla 4.5(10) dispone, en parte, que
“[e]l contenido del edicto deberá constar de la siguiente información:
“(10) Término dentro del cual la persona así emplazada deberá contestar la demanda según se dispone en la Regla 10.1, y advertencia a los efectos de que si no contesta la demanda radicando el original de la contestación ante el tribunal corres-pondiente, con copia a la parte demandante, se le anotará la rebeldía y se le dictará sentencia concediendo el remedio solicitado sin más citarle ni oírle.” (Énfasis suplido.) 32 L.P.R.A. Ap. III.


 Dicha regla dispone, en parte, que
“[t]he summons shall [state] the time within which these rules require the defendant to appear and defend, and shall notify the defendant that in case of the defendant’s failure to do so judgment by default will be rendered against the defendant for the relief demanded in the complaint.” Fed. R. Civ. P. 4(b).


 Sobre la aplicabilidad de la norma de “entera fe y crédito” en las jurisdiccio-nes estatales respecto a sentencias dictadas por tribunales federales, véanse: Stoll v. Gottlieb, 305 U.S. 165 (1938); Davis v. Davis, 461 U.S. 917 (1982).


 Véase Regla 24 de Procedimiento Civil federal, 28 U.S.C.


 Por virtud de lo dispuesto por el Art. 5 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751, y en vista de lo dispuesto por el Art. 20.010 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 2001, la compañía dueña del vehículo de motor envuelto en el accidente que originó esta demanda y la compañía aseguradora de ésta, son responsables, respectivamente y de probarse negligencia por parte del conductor del vehículo, de los daños que pueda haber sufrido el deman-dante en el presente caso.